Citation Nr: 0409001	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-22 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a left lower 
extremity disorder.

2.  Entitlement to service connection for a low back disorder

3.  Entitlement to service connection for defective hearing, 
right ear

 
REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and MF



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from 1974 to 1979.

Service connection is in effect for residuals, injury to the 
right tibia, postoperative, for which a 20 percent rating is 
assigned; tender scar, right tibia, for which a 10 percent 
rating is assigned; and residuals, laceration to the 
forehead, for which a noncompensable rating is assigned.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The veteran and MF provided testimony before the undersigned 
Veterans Law Judge via videoconferencing in October 2003; a 
transcript is of record.

The veteran has indicated that he is not asking for service 
connection for additional right knee problems, or for a 
separate disability involving the right lower extremity per 
se; this was confirmed by his representative in a memorandum 
dated September 6, 2001.  

The veteran has, however, also asked that entitlement to an 
evaluation in excess of 20 percent for his already service 
connected right lower extremity disorder be considered by the 
RO.  This request may have been partially addressed in the 
subsequent separate rating for the scar, but the Board notes 
that the veteran also raised the issue of infection in that 
extremity.  Although initial adjudication was undertaken in 
that regard, it is not yet ripe for appellate review, and it 
remains unclear the nature of the overall claim as relates to 
his right leg.  

Similarly, the veteran has filed claims during the course of 
this appeal for other benefits, but these issues are not ripe 
for final appellate review at this time.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the issues with regard to the veteran's left 
lower extremity and back problems.

2.  The veteran's left leg disabilities are either due to 
inservice trauma or cannot be dissociated from his other 
service-connected right leg and back disabilities.

3.  The veteran's back disabilities are either due to 
inservice trauma or cannot be dissociated from his other 
service-connected bilateral lower extremity disabilities. 


CONCLUSIONS OF LAW

1.  A chronic left lower extremity disorder including 
involvement of the left knee is due to service or service-
connected disabilities.  38 U.S.C.A. §§ 1110, 5103 (West 1991 
& Supp. 2003); 38 C.F.R. §§ 3.303, 3.310 (2003).

2.  A chronic low back disorder is due to service or service-
connected disabilities.  38 U.S.C.A. §§ 1110, 5103; 38 C.F.R. 
§§ 3.303, 3.310.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).

Additionally, the Board recognizes that it is not competent 
to supplement the record with its own unsubstantiated medical 
conclusion or in that same vein, to question the intent of a 
physician who has been asked to and had provided specific, 
written clarification of medical opinion, in this case as to 
whether or not the veteran's current left leg or back 
problems are the result of service or other service-connected 
disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service- 
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  And 
following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2003).

Factual Background and Analysis

Service medical records show that the veteran experienced 
trauma to the left knee in October 1974.  He had fallen and 
was thereafter seen for left knee complaints and given light 
duty for several days.

Service medical records also note that the veteran was seen 
in service in November 1977 for residuals of having fallen 
from a truck and landing on his lower back, and was 
experiencing low back pain.  Service medical records show in 
December 1977 that he was still having back complaints as a 
result of the truck incident.

Service records are otherwise not complete, and a separation 
examination is not of record.  However, there is nothing to 
indicate that additional records are available at any 
location or that a further search for such records would be 
productive.

At the hearing, the veteran testified that he hurt his back 
at the same time as he injured his other areas in the truck 
accident in service.  

The veteran has submitted affidavits from various friends and 
family to the effect that he has had bilateral lower 
extremity and back problems ever since service.

Post-service clinical records show that the veteran has had 
continuing left knee and lower extremity problems as well as 
back problems.  Private treating physicians have seemingly 
associated the disabilities as a single disability entity.  

A specific opinion is of record from one private physician to 
the effect that the veteran's left knee injury was due to 
service.  

And while the veteran has seemingly sought on occasion to 
distinguish a left foot problem from his left knee injury, 
private clinical records show only singular left lower 
extremity complaints although there are distinct clinical 
findings in several anatomical areas which constitute the 
total disability.

Other physicians have indicated that the left and right lower 
extremity problems have precipitated gait anomalies and other 
factors which compromise and place strain in his low back and 
that this has significantly contributed to his current low 
back problems.

The record may not be as unequivocal as it might be, but 
nonetheless, the evidence of record from service and since is 
entirely consistent with the credible testimony by the 
veteran and numerous others.  Moreover, the opinions by 
various treating physicians that either the veteran's left 
lower extremity and back problems are due to the inservice 
injury or injuries, or that they have been significantly 
impacted by his service connected right lower extremity 
problem, are not contraindicated by comparable medical 
evidence or opinion.  

In essence, the evidence of record and medical opinions 
result in the same ultimate conclusion, namely that service 
connection is reasonably warranted for both left lower 
extremity and back disabilities as being either due to 
service and/or due to service-connected disabilities, and 
service connection is in order.


ORDER

Service connection for a left lower extremity disorder is 
granted.

Service connection for a chronic low back disorder is 
granted.


REMAND

Service medical records show a history of hearing loss.  
However, complete records to include a separation audiometric 
evaluation are not of record.

The veteran has testified that he not only had hearing loss 
in service, but that his right ear drained blood onto his 
pillow.

The veteran has not apparently been tested for his hearing 
acuity since service by private facilities or by VA, or if 
so, test results are not in the file.  

However, it is noted that he is ( or until recently, was) a 
long-time civilian employee of an Army facility, so it is 
possible that hearing test results, and other clinical 
records are available through his employer at the commissary 
at Hickam and/or Schofield Barracks, HI.  He has also worked 
for the Pearl Harbor Shipyard where files may be available in 
this regard.

When the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

It is unclear that the veteran, who waived further VCAA 
rights at the hearing, is actually informed as to what is 
required for his claim with regard to service connection, or 
that VA is available and mandated to assist him.  

Thus, procedural and substantive due process require that the 
case be remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  Although he has 
indicated that no further records are 
available, he should be asked if anyone 
including private physicians may have 
measured his hearing loss since service, 
and if so, and after appropriate release 
from him, the RO should assist him in 
obtaining copies of all such records and 
add them to the claims file.  

This should include evidence from any 
employers or other contacts such as 
schools, etc., that may have done hearing 
tests since service. 

All VA or other records with regard to 
right ear hearing loss should also be 
obtained.

2.  The veteran should be scheduled for a 
VA audiometric examination to determine 
the exact extent of current hearing loss, 
and a determination by an audiologist as 
to the estimated, reasonable possibility 
and/or probability that any current 
hearing loss in the right ear may be of 
service origin.  

3.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 
(2003) is completed and the implementing 
regulations are fully complied with and 
satisfied.  This includes providing the 
veteran with suitable, adequate 
information so that he may pursue his 
claim in an informed manner.  

4.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The 
regulations should be accurately 
portrayed as shown above.  And a suitable 
period of time should be allowed for 
response.

5.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



